     Case 3:18-cv-00154-N Document 188 Filed 01/18/19                           Page 1 of 5 PageID 8539


                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

    SHANNON DAVES, et al.,                                   )
                                                             )
                         Plaintiffs,                         )     Civil Action
                                                             )     Case No. 3:18-cv-00154
    v.                                                       )
                                                             )
    DALLAS COUNTY, TEXAS, et al.,                            )
                                                             )
                        Defendants.                          )
                                                             )


     Misdemeanor Judges’ Request for Clarification of the Court’s Preliminary Injunction

           Defendants Dan Patterson, Julia Hayes, Doug Skemp*, Nancy Mulder, Lisa Green,

Angela King, Elizabeth Crowder*, Tina Yoo Clinton*, Peggy Hoffman, Roberto Canas, Jr.*, and

Shequitta Kelly (collectively, “Misdemeanor Judges”), seek clarification concerning the Court’s

Preliminary Injunction.1

           The Court’s Preliminary Injunction states that arrestees must be provided an “individual

assessment” of bail, and, if at that hearing “the decision-maker declines to lower bail from the

prescheduled amount to an amount the arrestee is able to pay, or impose an alternative condition

of release . . . then the County must provide the arrestee with a formal adversarial bail review

hearing before a Misdemeanor or Felony Judge.” (ECF No. 165, ¶ 8.) The Misdemeanor Judges

request clarification regarding two aspects of the “adversarial bail review hearing.”

           •   Must an adversarial bail review hearing be held automatically, or available upon
               request?

           There will be cases in which the Magistrate Judge determines, even after a thorough

individualized assessment of bail, that secured money bail is what constitutes sufficient surety

1
    Judges Skemp, Crowder, Clinton, and Canas are no longer in office as of January 1, 2019.
  Case 3:18-cv-00154-N Document 188 Filed 01/18/19                  Page 2 of 5 PageID 8540


under Texas law. See ODonnell v. Harris Cnty., Tex., 892 F.3d 147, 158 (5th Cir. 2018)

(discussing that the Texas Constitution “creates a right to bail on ‘sufficient sureties’”). And

there will also be instances where the accused cannot afford that bail. The fact that the accused

cannot afford bail does not necessarily mean that the Magistrate Judge erred or that the bail

setting is unfair, unreasonable, or excessive. See, e.g., Cooley v. State, 232 S.W.3d 228, 236

(Tex. App.—Houston [1st Dist.] 2007, pet. ref’d) (“[A] defendant’s inability to afford bail does

not, in itself, demonstrate that bail is excessive . . .”); Ex parte Miller, 631 S.W.2d 825, 827

(Tex. App.—Fort Worth 1982, writ ref’d) (“If the ability to make bond in a specified amount

controlled, then the role of the trial court in setting bond would be completely eliminated, and the

accused would be in the unique posture of determining what his bond should be.”).

       Per the Court’s injunction, when the accused remains in jail on an unaffordable bail, the

accused is entitled to an “adversarial bail review hearing.” (ECF No. 165.) The question is

whether this hearing must be automatically held, regardless of whether the accused or his

counsel believes such a hearing would be beneficial, or whether the hearing must only be made

available upon request.

       Numerous scenarios could render an adversarial bail review hearing unnecessary. In

Dallas County, upon request and proper showing, defense counsel is appointed the business day

after the magistration hearing. In cases where counsel (either appointed or retained) assesses the

facts of the case, the circumstances of the accused, etc., and, after consultation with her client,

decides not to challenge the bail set by the Magistrate Judge (either because they believe it is fair

and reasonable, because they believe new information would result in an increase in bail, or

where the accused makes an informed choice to plead for time served and does not desire to have

bail revisited), it would be a waste of resources to hold a bail review hearing.



                                                 2
    Case 3:18-cv-00154-N Document 188 Filed 01/18/19                           Page 3 of 5 PageID 8541


          Accordingly, the Misdemeanor Judges request clarification as to whether an adversarial

bail review hearing must be provided in every case in which an unaffordable bail is set by the

Magistrate Judge, regardless of whether the accused desires such a hearing, or whether these

hearings must be held upon request of defense counsel.2

          •   Can a Magistrate Judge or visiting judge conduct the adversarial bail review
              hearing?

          The Court’s order states that the adversarial bail review hearing will be “before a

Misdemeanor or Felony Judge.” (ECF No. 165.) The Misdemeanor Judges request clarification

on whether the hearing may be delegated to a Magistrate Judge or visiting judge.

          In anticipation of the deadline to implement the Court’s preliminary injunction, the

Misdemeanor Judges have begun holding regular adversarial bail review hearings. The increased

workload of conducting these hearings is substantial and, due to caseloads, may result in delay

either of the bail review hearing or other matters pending in the criminal courts

          The law allows Misdemeanor Judges to appoint delegates to assist. For example, it is

common practice for the Misdemeanor Judges to have a visiting judge to cover dockets in certain

situations. Likewise, Chapter 54 of the Texas Government Code allows for Magistrate Judges in

Dallas County to handle a variety of matters to help ease the heavy workload of the elected

judges.

          The purpose of the adversarial bail review hearing is to serve as a check on the initial bail

decision and to consider additional information that might not have been available when the

initial bail decision was made. There is nothing unique about this hearing that would prohibit the

Misdemeanor Judges from having a Magistrate Judge or visiting judge handle the hearing.


2
  Until the Court provides clarification, the Misdemeanor Judges will be erring on the side of caution and
automatically scheduling adversarial bail review hearings, regardless of whether the accused or counsel believe such
a hearing to be beneficial.

                                                         3
  Case 3:18-cv-00154-N Document 188 Filed 01/18/19                 Page 4 of 5 PageID 8542


Moreover, if only an elected Misdemeanor Judge may conduct an adversarial bail review

hearing, it may not be possible to keep up with the volume of cases. There will also be times

when the bail review hearing will be delayed because the judge is unavailable, which, in turn,

could delay the accused’s release.

       Accordingly, the Misdemeanor Judges request clarification as to whether they may

appoint a Magistrate Judge or a visiting judge to conduct the adversarial bail review hearing.

                                                         Respectfully Submitted,

                                                         HUSCH BLACKWELL LLP

                                                         /s/ Katharine D. David
                                                         Katharine D. David
                                                         Texas Bar No. 24045749
                                                         kate.david@huschblackwell.com
                                                         Philip J. Morgan
                                                         Texas Bar No. 24069008
                                                         phil.morgan@huschblackwell.com
                                                         Ben Stephens
                                                         Texas Bar No. 24098472
                                                         ben.stephens@huschblackwell.com
                                                         600 Travis, Suite 2350
                                                         Houston, Texas 77002
                                                         Tel: 713.525.6200
                                                         Fax: 713.647.6884

                                                         ATTORNEYS FOR DAN PATTERSON,
                                                         JULIA HAYES, DOUG SKEMP,
                                                         NANCY MULDER, LISA GREEN,
                                                         ANGELA KING, ELIZABETH
                                                         CROWDER, TINA YOO CLINTON,
                                                         PEGGY HOFFMAN, ROBERTO
                                                         CANAS, JR., AND SHEQUITTA KELLY




                                                4
  Case 3:18-cv-00154-N Document 188 Filed 01/18/19                 Page 5 of 5 PageID 8543


                                       Certificate of Service

       I certify that on the 18th day of January, 2019, I electronically filed the foregoing

document with the Clerk of Court for the U.S. District Court, Northern District of Texas, using

the electronic case filing system of the court.


                                                  /s/ Philip J. Morgan
                                                  Philip J. Morgan




                                                  5
